         Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  San Antonio Division
MALIBU MEDIA, LLC,
               Plaintiff,
                                                    CIVIL ACTION NO. 5-19-CV-00834-DAE
vs.
JOHN DOE,
               Defendant.



    DEFENDANT JOHN DOE’S OPPOSTION TO PLAINTIFF’S MOTION TO DISMISS
                    DEFENDANT’S COUNTERCLAIMS

I. Introduction.

       The Court should deny Plaintiff Malibu Media, LLC’s (“Malibu”) Motion to Dismiss

Defendant’s Counterclaims [Dkt. 17], because each of Defendant John Doe’s (“Doe”)

counterclaims allege detailed facts, that when taken as true, establish plausible causes of action: 1

       1. Doe’s counterclaim for declaratory judgment of noninfringement will protect Doe’s

right to pursue substantive relief. Malibu habitually sues for copyright infringement of its

pornographic films on nothing more than an IP address. This often leads to Malibu suing an

innocent person. Because the Copyright Act allows fee awards only for a “prevailing party,”

Doe’s noninfringement counterclaim safeguards his 2 right to seek attorney’s fees and clear his

reputation if Malibu voluntarily dismisses its claim.

       2. Doe focuses his counterclaim for abuse of process on detailed allegations drawing

from the hundreds of cases that Malibu has filed across the country, as well as Malibu’s reliance




1
  If the Court determines that any of Doe has not adequately pled any of his counterclaims, Doe
requests leave to file an Amended Answer and Counterclaims to cure any deficiencies.
          Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 2 of 10




on outdated and sham affidavits when asking this Court for a subpoena to unmask Doe. These

allegations are enough to show a plausible claim for abuse of process.

         3. Doe’s allegations, when taken as true, show a counterclaim for relief under Tex. Civ.

Prac. & Rem. Code § 143. Malibu’s chief argument in seeking dismissal of this counterclaim is

that it did not “access” a computer system. But Malibu admitted in its complaint that it formed a

direct connection with Doe’s computer system and accessed information from it.

II. Legal Standard.

         Fed. R. Civ. P. 8(a)(2) requires a plaintiff to provide “only a plausible ‘short and plain’

statement of the plaintiff's claim, not an exposition of [the plaintiff's] legal argument.” Skinner v.

Switzer, 562 U.S. 521, 530, (2011). The “short and plain” statement does not “countenance

dismissal of a complaint for imperfect statement of the legal theory supporting the claim

asserted.” Johnson v. City of Shelby, Miss., 135 S. Ct. 346, 346 (2014).

         And so a court should grant a motion to dismiss a claim under Fed. R. Civ. P. 12(b)(6)

only if the pleadings show the claim is not plausible. Bowlby v. City of Aberdeen, Miss., 681 F.3d

215, 217 (5th Cir. 2012). “Plausible” means “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

United States v. Bollinger Shipyards, Inc., 775 F.3d 255, 260 (5th Cir. 2014) (citation omitted).

This standard “simply calls for enough facts to raise a reasonable expectation that discovery will

reveal evidence of [the claim].” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007).

         When evaluating a 12(b)(6) motion, a court must “accept all well-pleaded facts as true,

and view those facts in the light most favorable to the [counterclaim] plaintiff.” Bustos v. Martini

Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). And it follows that “[t]he factual allegations in the



2
    For readability, this opposition uses generic male pronouns to refer to John Doe, without


                                                  2
           Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 3 of 10




complaint need only ‘be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).’” Wooten v.

McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015) (quoting Twombly, 550 U.S.

at 555).

III. The Court should deny Malibu’s motion to dismiss.

   A. Doe’s declaratory judgment counterclaim for noninfringement is well-pled and
      necessary for Doe’s right to seek attorney’s fees under the Copyright Act.

       Defendant’s counterclaim for a declaratory judgment of noninfringement is neither

redundant nor unrelated to the present copyright infringement controversy. Rather, it is necessary

to protect Doe’s right to seek attorney’s fees if he is the prevailing party. If Malibu dismisses its

suit, declaratory relief will render Doe a prevailing party and let him recover attorney’s fees. See

17 U.S.C. § 505; Lightsource Analytics, LLC v. Great Stuff, Inc., No. A-13-CV-931 LY, 2014

U.S. Dist. LEXIS 133007, at *12-14 (W.D. Tex. 2014) (concluding that when a copyright

plaintiff voluntarily dismisses a claim without prejudice, the defendant is not a “prevailing party”

under the Copyright Act). Declaratory relief will also safeguard Doe’s opportunity to clear his

name and preserve his reputation should Malibu dismiss its claim.

       This rationale has persuaded other district courts to deny Malibu’s requests to dismiss
noninfringement counterclaims:
               Malibu Media’s motion [to dismiss defendant’s noninfringement
               counterclaim] seems more like a gimmick designed to allow it an easy exit
               if discovery reveals its claims are meritless. Section 505 of Title 17 of the
               United States Code provides that a ‘prevailing party’ may be awarded
               attorney's fees in a copyright infringement action; however, when a
               copyright plaintiff voluntarily dismisses a claim without prejudice, the
               defendant is not a prevailing party. Absent defendant's counterclaim, if
               events reveal that this case is meritless, Malibu Media could
               voluntarily dismiss its affirmative claims without prejudice under Rule
               41(a)(2), seeking to avoid an award of attorney's fees. If, however,

implying anything about John Doe’s actual gender.


                                                 3
         Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 4 of 10




                defendant's counterclaim remains alive, he will be able to press his
                counterclaim.

Malibu Media, LLC v. Doe, No. C 15-04441 WHA, 2016 U.S. Dist. LEXIS 80003, at *4-5 (N.D.

Cal. June 20, 2016) (internal citations omitted); Malibu Media, LLC v. Peterson, No. 16-cv-

00786-JLS, 2017 U.S. Dist. LEXIS 66170, at *2 (S.D. Cal. May 1, 2017); Malibu Media v.

Khan, No. 18 C 3028, 2019 U.S. Dist. LEXIS 51014, at *1-2 (N.D. Ill. Mar. 27, 2019). But see

Malibu Media, LLC v. Ricupero, Case No. 16-3628, 2017 U.S. App. LEXIS 16586 (6th Cir.

August 28, 2017) (affirming dismissal of a declaratory judgment counterclaim for non-

infringement). In sum, Doe’s noninfringement counterclaim serves the indispensable purpose of

preserving grounds for substantive relief for which he would lack other recourse.

        The prejudice Doe will suffer from dismissal of this counterclaim is significant, because

there is a real likelihood that Malibu will dismiss its claim after discovery shows it meritless.

Malibu has filed hundreds of lawsuits across the country based solely on IP addresses—a

methodology with well-established flaws. [Dkt. 14, Answer ¶¶ 100-111]. Malibu knows that the

IP addresses identified by its consultants are not reliable in identifying the internet user accused

of infringement. See, e.g., Malibu Media LLC v. Doe, 2016 U.S. Dist. LEXIS 14798, at *18-19

(N.D. Ill. Feb. 8, 2016); see also Dkt. 14, Answer ¶¶ 107. In other words, Malibu cannot deny

that the ISP subscriber associated with an IP address often is not the BitTorrent user alleged in

Malibu’s complaints. In re BitTorrent Adult Film Copyright Infringement Claims, 296 F.R.D 80,

85 (E.D.N.Y. 2012) (noting another judge’s observation “that 30% of the names turned over by

ISPs are not those of individuals who actually downloaded or shared copyrighted material.”) So

unsurprisingly, Malibu has dismissed cases after basic discovery showed Malibu’s infringement

claim meritless. [E.g., id. at ¶¶ 108].

        This real possibility of Malibu’s voluntary dismissal shows why Doe’s noninfringement



                                                 4
         Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 5 of 10




counterclaim should proceed. And given that Malibu’s asserted works are pornographic films,

Doe’s counterclaim also provides the opportunity to protect his reputation after a voluntary

dismissal. Doe’s anonymity here is not indefinite. And Malibu’s accusations have likely affected

Doe’s family, business, and finances.

       Finally, even if Doe’s noninfringement counterclaim is redundant, the Court should

exercise its broad discretion over declaratory judgment actions and not dismiss the counterclaim.

As other courts have observed, there is minimal prejudice to Malibu from litigating a

noninfringement counterclaim. Khan, 2019 U.S. Dist. LEXIS 51014, at *5; see also Malibu

Media, LLC v. Doe, No. C 15-04441 WHA, 2016 U.S. Dist. LEXIS 80003, at *4-5 (N.D. Cal.

June 20, 2016). But Doe would suffer immense prejudice if his counterclaim is dismissed. The

Court should deny Malibu’s motion to dismiss Doe’s noninfringement counterclaim.

   B. Because Doe meets the pleading requirements for his abuse of process counterclaim,
      the Court should deny Malibu’s motion to dismiss this counterclaim.

       Doe’s abundant allegations about Malibu’s pattern of abuse of the copyright system and

the courts show why the Court should deny Malibu’s motion to dismiss Doe’s abuse of process

claim. [Answer ¶¶ 97-113, 122-29]. Indeed, this pattern of abuse has caused “[m]any judges [to]

have echoed … concerns about the “troubling pattern’ of abuse with regard to Malibu Media and

other owners of copyrights in pornographic videos.” Malibu Media, LLC v. Doe, No. C 15-04441

WHA, 2016 U.S. Dist. LEXIS 80003, at *7 (N.D. Cal. 2016). Doe’s allegations are enough to

show that Doe has the right to pursue discovery on this “troubling pattern of abuse.”

       Abuse of process occurs when one “uses a legal process, whether criminal or civil,

against another primarily to accomplish a purpose for which it is not designed, is subject to

liability to the other for harm caused by the abuse of process.” Hutchison v. Brookshire Bros.,

Ltd., 205 F. Supp. 2d 629, 644 (E.D. Tex. 2002) (citing Restatement (Second) of Torts § 682.).



                                                5
         Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 6 of 10




Doe’s allegations fit abuse of process like a glove. Doe details a pattern of Malibu purposely not

policing its copyrights to provoke unwitting BitTorrent users to share Malibu’s pornographic

films, intending to coerce settlements from those who want to avoid embarrassment. [Answer ¶¶

99-105; 109]. Doe also details how Malibu relies on methodologies it knows are faulty to sue

“John Doe” defendants and obtain subpoenas to unmask those defendants. [Id. at ¶¶ 100-09; 122-

24]. Finally, Doe alleges how Malibu furthered its abusive pattern here by relying on sham and

outdated affidavits when asking the Court for a subpoena to discover Doe’s identity. [Id. at ¶¶

126-27]. These allegations are enough, when taken as true, to show Doe’s abuse of process

counterclaim is plausible.

       Even more, Malibu’s motion fails to address most of Doe’s allegations. [Dkt. 17 pp. 6-9].

Instead, Malibu insists that it filed a run-of-the-mill copyright lawsuit. [Dkt. 17 p. 7]. But Malibu

ignores Doe’s allegations that Malibu knowingly uses flawed methodologies to identify

defendants. [See Dkt. 17 pp. 6-9]. And it fails to address Doe’s allegations that Malibu relied on

flawed affidavits to unmask Doe. [Id.]. These omissions are fatal to Malibu’s motion to dismiss.

       Although Malibu pays lip service to Doe’s detailed allegations about Malibu’s coercive

tactics, it does not attack the sufficiency of those allegations. [See Dkt. 17 pp. 6-9]. Even if

Malibu tried to disprove the sufficiency of these allegations, it would fail. Malibu cannot refute

that IP addresses correspond only to ISP accounts, and cannot positively identify infringers.

Malibu Media LLC v. Doe, 2016 U.S. Dist. LEXIS 14798, at *18-19 (N.D. Ill. Feb. 8, 2016).

And so Malibu knows that it has sued many innocent people who never shared or interacted with

Malibu or any of its content. As Doe alleges, Malibu knows those innocent people are likely to

settle rather than spend time in court, pay hefty legal bills, and suffer embarrassment proving

their innocence. [Answer ¶ 109].




                                                 6
         Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 7 of 10




       On the rare occasion when a defendant had stood up to Malibu, Malibu has cut and run

based on its “business decision.” [Answer ¶¶ 109-110] (citing Malibu Media v. Tim McManus,

Case No. 2:17-cv-01321-WJM-M (D.N.J.)). Unsurprisingly, the district court in McManus

denied Malibu’s motion to dismiss the defendant’s abuse of process counterclaim based on

allegations like Doe’s. Malibu Media, LLC v. Doe, No. 2:17-01321, 2018 U.S. Dist. LEXIS

57601, at *9 (D.N.J. 2018). The Court should likewise deny Malibu’s motion here.

       The Court should also disregard Malibu’s argument that dismissal of Doe’s abuse of

process counterclaims is merited because Malibu allowed Doe to proceed anonymously. [Dkt. 17

pp. 7-8]. Malibu’s argument does not negate the sufficiency of Doe’s allegations. At best, it

confirms that Doe’s allegations create a fact issue about Malibu’s abusive conduct that the Court

cannot determine at the pleadings stage. And again, temporary anonymity does not relieve the

intrusive effects on Doe’s family, business, and finances.

       For these reasons, the Court should deny Malibu’s motion to dismiss Doe’s abuse of

process counterclaim.

   C. Because Doe meets the pleading requirements for his counterclaims under the Texas
      unlawful access statute, the Court should deny Malibu’s motion to dismiss this
      counterclaim.

       Doe’s allegations, when taken as true establish a plausible claim under Tex. Civ. Prac. &

Rem. Code § 143 (“Chapter 143”). Chapter 143 provides that “a person who is injured or whose

property has been injured as a result of a violation under Chapter 33, Penal Code, has a civil

cause of action if the conduct constituting the violation was committed knowingly or

intentionally.” In turn, section 33.02 of the Texas Penal Code provides:

               (a) “[a] person commits an offense if the person knowingly accesses a
               computer, computer network, or computer system without the effective
               consent of the owner”; or that




                                                7
         Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 8 of 10




               (b-1) “[a] person commits an offense if, with the intent to defraud or harm
               another or alter, damage, or delete property, the person knowingly
               accesses: (1) a computer, computer network, or computer system without
               the effective consent of the owner. . . .”

Chapter 33 defines “access” broadly:

                “Access" means to approach, instruct, communicate with, store data in,
               retrieve or intercept data from, alter data or computer software in, or
               otherwise make use of any resource of a computer, computer network,
               computer program, or computer system.

Tex. Penal Code § 33.01(1).

       Doe alleges how “Plaintiff’s allegations and affidavits filed in this matter show that

Plaintiff, either on its own or through its agent IPP and/or another agent knowingly accessed”

Doe’s computer or network without his consent. [Answer ¶ 131]. In fact, Malibu admits that it

accessed Defendant’s computer or network under the statutory definition for “access”:




(Complaint, Dkt. 1 at ¶¶18, 19). Thus, Malibu’s complaint establishes that Doe’s counterclaim is

plausible under subsection (a) of the Texas statute.

       Doe’s allegations also show a plausible claim under subsection (b-1) of the statute. Doe

alleges how Malibu’s intended its unauthorized access to his computer or network to coerce Doe

into settling to Malibu’s benefit. [Answer ¶ 133]. Doe also alleges how Malibu purposely

concealed its identity on the BitTorrent network to give a false impression of fact. [Id. ¶¶ 134-

35.] These are enough to establish a plausible claim under subsection (b-1).

       Malibu’s arguments do not defeat the legal or factual sufficiency of Doe’s counterclaim.


                                                 8
            Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 9 of 10




Malibu asserts that “at no time did Plaintiff access any computer network, computer, or computer

system of Defendant.” But this is improper. Malibu cannot introduce a fact outside the pleadings

on a motion to dismiss. And in fact, Malibu’s argument contradicts its admission in its complaint

that it accessed Doe’s computer or network, as shown above. For the same reasons, the Court

should disregard Malibu’s unfounded claim that it did not access a computer system, but merely

“exchanged information” with “a third party, BitTorrent network.” [Dkt. 17 pp. 9-10.]

           Because Doe’s detailed allegations show a plausible claim under Chapter 143, the Court

should deny Malibu’s motion to dismiss.

IV. Conclusion.

           Doe’s allegations meet the pleadings requirements for each of his counterclaims. He has a

right to test the merits of his plausible counterclaims in discovery and preserve his opportunity to

recover attorney’s fees as a prevailing party. Doe asks the Court to deny Malibu’s motion to

dismiss.



Dated: January 21, 2020                                       Respectfully submitted,

                                                              /s/ JT Morris
                                                              JT Morris
                                                              Texas State Bar No. 24094444
                                                              jt@jtmorrislaw.com
                                                              Ramzi Khazen
                                                              Texas State Bar No. 24040855
                                                              ramzi@jtmorrislaw.com
                                                              JT Morris Law, PLLC
                                                              1105 Nueces Street, Suite B
                                                              Austin, Texas 78701
                                                              Tel: 512-717-5275
                                                              Fax: 512-582-2948

                                                              Attorneys for Defendant John Doe




                                                   9
        Case 5:19-cv-00834-DAE Document 23 Filed 01/21/20 Page 10 of 10




                               CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure and the Local Rules, a true and correct
copy of the foregoing was served on all counsel of record by E-File on January 21, 2020.


                                                           /s/ JT Morris
                                                           JT Morris




                                               10
